Helvetia Asset Recovery,




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                           May 14, 2015

                                        No. 04-14-00569-CV

                                          Burton KAHN,
                                            Appellant

                                                v.

                          HELVETIA ASSET RECOVERY, INC.,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18355
                        Honorable Michael E. Mery, Judge Presiding

                                          ORDER
       Appellee’s counsel has filed a motion for leave to withdraw. According to the motion,
counsel desires to withdraw, and attorney Elizabeth Conry Davidson will substitute in as counsel
for appellee. We GRANT the motion to withdraw. As of the date of this order, our records will
now list Elizabeth Conry Davidson as counsel for appellee.

      We order the clerk of this court to serve a copy of this order on appellant, appellee’s
former counsel, and appellee’s new counsel, Elizabeth Conry Davidson.

                                                                  PER CURIAM

ATTESTED TO:_________________________
                      Keith E. Hottle
                      Clerk of Court